UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-8032



MARK E. RICHARDS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-225)


Submitted:   February 14, 2002          Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se.     Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark E. Richards appeals the magistrate judge’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).*   We have reviewed the record and the magistrate

judge’s orders and find no reversible error.   Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the magistrate judge.    See Richards v. Angelone, CA-

01-225 (E.D. Va. Nov. 15, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties. 28 U.S.C.A. § 636(c)
(West 1993 & Supp. 2001).


                                2